Case 2:19-cr-00219-MJH BeQMent 18 Filed 07/17/19 Page 1of4

 

dul 1? 20g

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA — CLERK U.S. DISTRICT COURT
WEST, DIST. OF PENNSYLVANIA

Criminal No. / G_ Z ( 4

UNITED STATES OF AMERICA )
5
) (18 U.S.C. §§ 2339B(a)(1) and
)
)

Vv.
MUSTAFA MOUSAB ALOWEMER 842(p)(2)(A))
INDICTMENT

COUNT ONE
(Attempted Provision of Material Support to a Designated Foreign Terrorist Organization)

The grand jury charges:

From in and around April 2019 through on or about June 19, 2019, in the Western District
of Pennsylvania and elsewhere, the defendant, MUSTAFA MOUSAB ALOWEMER, knowingly
attempted to provide “material support and resources,” as that term is defined in Title 18, United
States Code, Section 2339A(b)(1), to wit, services and personnel, to a foreign terrorist
organization, namely the Islamic State of Iraq and al-Sham (ISIS), which at all relevant times was
designated by the Secretary of State as a foreign terrorist organization pursuant to Section 219 of
the Immigration and Nationality Act, knowing that ISIS was a designated foreign terrorist
organization, that ISIS engages in and has engaged in terrorist activity and that ISIS engages and

has engaged in terrorism.

All in violation of Title 18, United States Code, Section 2339B(a)(1).
Case 2:19-cr-00219-MJH Document 18 Filed 07/17/19 Page 2 of 4

COUNT TWO
(Distribution of Information Pertaining to the Manufacture or Use of an Explosive)

The grand jury further charges:

On or about May 24, 2019, in the Western District of Pennsylvania and elsewhere, the
defendant, MUSTAFA MOUSAB ALOWEMER, did knowingly distribute by any means
information pertaining to, in whole or in part, the manufacture and use of an explosive, destructive
device and weapon of mass destruction, namely an instructional document entitled “Beginners
Course for Young Mujahedeen,” with the intent that the information be used for, and in furtherance
of, an activity that constitutes a federal crime of violence, to wit, use of weapons of mass
destruction, in violation of Title 18, United States Code, Section 2332a(a)(2).

All in violation of Title 18, United States Code, Sections 842(p)(2)(A) and 844(a)(2).
Case 2:19-cr-00219-MJH Document 18 Filed 07/17/19 Page 3 of 4

COUNT THREE
(Distribution of Information Pertaining to the Manufacture or Use of an Explosive)

The grand jury further charges:

On or about May 26, 2019, in the Western District of Pennsylvania and elsewhere, the
defendant, MUSTAFA MOUSAB ALOWEMER, did knowingly distribute by any means
information pertaining to, in whole or in part, the manufacture and use of an explosive, destructive
device and weapon of mass destruction, namely an instructional document entitled “Manufacturing
the Easiest Explosive Device,” with the intent that the information be used for, and in furtherance
of, an activity that constitutes a federal crime of violence, to wit, use of weapons of mass
destruction, in violation of Title 18, United States Code, Section 2332a(a)(2).

All in violation of Title 18, United States Code, Section 842(p)(2)(A) and 844(a)(2).
Case 2:19-cr-00219-MJH Document 18 Filed 07/17/19 Page 4 of 4

FORFEITURE ALLEGATIONS
The grand jury re-alleges and incorporates by reference the allegations contained in Counts
One through Three for the purpose of alleging criminal forfeiture pursuant to Title 18, United
States Code, Section 981(G)(i), (ii) and (iii) and Title 28, United States Code, Section 2461(c).
The violation of Title 18, United States Code, Section 2339B(a)(1) alleged in Count One
of this Indictment is a Federal crime of terrorism, as defined in Title 18, United States Code,
Section 2332b(g)(5), against the United States, citizens and residents of the United States and their
property. As part of the commission of a violation of Title 18, United States Code, Section
2339B(a)(1), the following electronic media were acquired, maintained, involved in, used and
intended to be used in the knowing commission of those offenses, and are subject to forfeiture
pursuant to Title 18, United States Code, Section 981(G)(i), (ii) and (iii); and Title 28, United
States Code, Section 2461(c):
a. Apple Iphone 5S cellular phone with IMEI 35882305112361;
b. Samsung J7 cellular phone with IMEI 35860109141464;
C. LG LM-X410 cellular phone with IMEI 355380099566223;
d. Dell Inspiron 3670 computer, express service code: 2574745958;
e. associated electronic storage media seized on June 19, 2019, during the

search of the defendant’s residence.

 

 

rom

an =,

x ty CAL

ar LOT Let. C o - >
a

~

 

SCOTT W. BRADY
United States Attorney
